Citation Nr: 0708354	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for inactive tuberculosis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The veteran had active service from September 1950 to August 
1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO denied entitlement to service connection 
for inactive tuberculosis.

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDING OF FACT

The medical evidence of record does not show that the veteran 
had tuberculosis in service, or active tuberculosis within 
three years after separation from service, or currently.  


CONCLUSION OF LAW

Tuberculosis (active or inactive), if any, was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 
3.309 3.370, 3.371 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In an October 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims, and the 
effect of this duty upon his claims.  In addition, the 
veteran was advised, by virtue of a detailed July 2003 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore find 
that appropriate notice has been given in this case.  
Further, the claims file reflects that the SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2006).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Service Connection

The veteran contends that he developed tuberculosis during 
service.  To support his claim, the veteran also contends 
that he had a positive patch test in 1955, which confirms the 
diagnosis of inactive tuberculosis.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as active 
tuberculosis to a degree of 10 percent within three years 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the presumption period will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. §§ 3.307(a)(3), 3.371(a) (2006).  

There are specific regulations defining what medical evidence 
is acceptable in establishing service connection for 
tuberculosis.  X-ray evidence of active tuberculosis is 
required to establish direct service connection for this 
disease under 38 C.F.R. § 3.370(a) and, where x-ray evidence 
from the veteran's entrance physical examination is not 
available and there is no other evidence of active or 
inactive re-infection type tuberculosis existing prior to 
entrance into active service, 38 C.F.R. § 3.370(b) provides 
that inactive tuberculosis will be assumed to have been 
incurred during service where such disease is shown by x-ray 
evidence as provided in § 3.370(a).  See 38 C.F.R. § 3.370.  
Similarly, 38 C.F.R. § 3.371 requires x-ray evidence of 
active pulmonary tuberculosis within the three-year 
presumptive period provided by 38 C.F.R. § 3.307 in order to 
establish direct service connection for this disease.  See 38 
C.F.R. §§ 3.307, 3.371.  Finally, 38 C.F.R. § 3.374 provides 
that either an in-service diagnosis or a post-service VA 
diagnosis of active pulmonary tuberculosis will be accepted 
as valid for purposes of establishing direct service 
connection for this disease.  A private physician's diagnosis 
of active tuberculosis will be accepted for service 
connection purposes only where it is confirmed by x-ray 
evidence, laboratory studies, or acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374.  The Court has 
indicated that VA regulations provide specific requirements 
as to the nature and extent of proof necessary to establish 
service connection for pulmonary tuberculosis.  See Murillo 
v. Brown, 9 Vet. App. 322 (1996).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board finds in this case that a preponderance of the 
evidence is against the claim for service connection for 
tuberculosis, active or inactive, because the record in this 
case is completely devoid of any diagnosis of tuberculosis, 
in service or post service.  The service medical records are 
entirely negative for any reference to, or diagnosis of, 
tuberculosis.  Although the service medical records note that 
the veteran complained of wheezing in the chest for six 
months duration in August 1951, and complained of a one-year 
cough with sputum in February 1952, there was never a 
diagnosis of tuberculosis or other pulmonary disability of a 
chronic nature.  No pulmonary disability was noted on the 
veteran's August 1952 discharge examination report and a 
chest x-ray at that time was negative.

The veteran was discharged from active service in August 
1952.  In April 1955, the RO received a claim of service 
connection for bronchitis.  In support of his claim, the 
veteran submitted correspondence, received at the RO in June 
1955, reporting that he was treated for a "bronchitis 
condition" prior to his military service.  In May 1955 
correspondence to the veteran, his private doctor explained 
that a chest x-ray from December 1954 was normal, except for 
minimal bronchitis in the bases.  In an August 1955 rating 
decision, the RO denied the veteran's claim of service 
connection for bronchitis, essentially based on a finding 
that bronchitis pre-existed service, and was not shown in 
service.  

In support of his current claim of service connection for 
inactive tuberculosis, the veteran reported that during 
service in wet weather, his left lung filled with fluid, but 
his temperature was normal.  He was told to go to sick call 
when they returned from the field, but he did not.  After 
separation from service, the veteran recalled spitting up 
cotton with blood in it, but his doctor told him that it was 
"cigarettes" and that a chest x-ray showed moderate 
bronchitis.  The veteran asserts, however, that approximately 
one year after his claim of service connection for bronchitis 
was denied in 1955, he received a "patch test" by the 
American Lung Association, which was positive.  The veteran 
also indicated that he received all treatment from the VA 
hospital in Denver.  

The RO obtained current VA outpatient treatment records, none 
of which indicate that the veteran is currently being treated 
for tuberculosis, or other chronic pulmonary disability.  
Furthermore, these records do not show that the veteran has a 
diagnosis of inactive tuberculosis.  Although these records 
reveal that the veteran was treated on one occasion for acute 
bronchitis in May 2001, there is no indication that the 
veteran suffered from a chronic pulmonary disorder, including 
chronic bronchitis or inactive tuberculosis.  

Thus, in sum, the evidence in this case does not show a 
diagnosis of tuberculosis during service or currently.  As 
such, the criteria for a grant of service connection on a 
direct basis have not been met.  

The veteran maintains, however, that service connection is 
nevertheless warranted on a presumptive basis.  Specifically, 
the veteran maintains that his positive patch test in 1955 
establishes the existence of tuberculosis within three years 
after discharge from service.  The regulations, however, 
clearly indicate, as noted hereinabove, that to warrant 
service connection for the chronic disease of tuberculosis on 
a presumptive basis, the tuberculosis must, at the outset, be 
shown to be active.  Active pulmonary tuberculosis is rated 
at 100 percent.  Thus, all active tuberculosis, regardless of 
the severity, is considered to be manifest to a degree of 10 
percent or more.  In contrast, inactive tuberculosis is 
therefore not considered a chronic disability for purposes of 
presumptive service connection.  In this case, there is no 
evidence, whatsoever, demonstrating the existence of active 
tuberculosis at any time during service or within three years 
following discharge from service.  Even assuming, arguendo, 
that the veteran indeed had a positive patch test in 1955, as 
he asserts, this fact alone does not serve to establish that 
the veteran had active tuberculosis within three years after 
separation from service.  

More importantly, the veteran has provided no evidence, 
whatsoever, showing that he currently has inactive 
tuberculosis, or that tuberculosis, if any, was incurred in 
or aggravated by service, or that he had active tuberculosis 
within three years of separation from service.  A claim for 
service connection requires medical evidence showing that the 
veteran currently has the claimed disability.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Under 38 U.S.C.A. 
§ 1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, there is no medical evidence establishing a 
current inactive tuberculosis disorder for which service 
connection may be established.  Moreover, even if the 
evidence did show a current diagnosis of inactive 
tuberculosis, a nexus between any current diagnosis and the 
veteran's period of active service would still be lacking.  
Thus, the preponderance of the evidence is against a finding 
service connection and the claim must be denied. 

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether his inactive 
tuberculosis, if any, was present during service or as a 
result of service.  As previously observed, the service 
medical records are entirely negative for findings of 
tuberculosis, at any time during service, or otherwise.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for inactive tuberculosis.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2006).  



ORDER

Service connection for inactive tuberculosis is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


